NEWS FOR IMMEDIATE RELEASE July 22, 2009 CONTACT: Chadwick J. Byrd (509) 568 - 7800 Ambassadors Group, Inc. Reports a 14% Increase in Fully Diluted EPS for the Second Quarter of 2009 Spokane, WA. – July 22, 2009 Ambassadors Group, Inc. (NASDAQ:EPAX), a leading provider of educational travel experiences and online education research materials, announced $0.99 fully diluted per share earnings for the quarter ended June 30, 2009, a 14 percent improvement over $0.87 fully diluted per share earnings for the same period one year ago. Net income for the second quarter of 2009 was $19.2 million, compared to $17.2 million for the second quarter of 2008. Comparing the six months ended June 30, 2009 and 2008, fully diluted per share earnings increased 22 percent to $0.72 in 2009 from $0.59 in 2008, and net income increased to $13.9 million in 2009 from $11.7 million in 2008. “During these challenging economic times, we are pleased to be showing increased earnings for both the second quarter and first half of 2009,” stated Jeff Thomas, president and chief executive officer of Ambassadors Group, Inc.“We have focused our efforts in several key areas throughout 2009, including: emphasizing the importance of global experience and education, managing customer retention, and seeking opportunities for cost savings, both within our cost of goods sold as well as in our operating expenses. At the same time, we strive to offer the highest quality programs for our delegates and to ensure their safety while they travel around the world.” Quarter Ended June 30, 2009 During the second quarter of 2009, we traveled 15,995 delegates, an 11 percent decrease from 17,885 delegates traveled during the same quarter one year ago. Gross receipts were $99.3 million in the second quarter of 2009 compared to $104.0 million in the second quarter of 2008. Gross margin increased 10 percent, to $40.3 million in the second quarter of 2009 from $36.7 million in the same period of 2008. Gross margin as a percentage of gross receipts was 41 percent and 35 percent for the quarter ended June 30, 2009 and 2008, respectively. The decrease in gross receipts is primarily due to traveling fewer delegates. At the same time, we had higher program prices and tuitions, which had been driven by inflated prices in the travel industry in 2008, the result of high fuel prices and increased demand. The global economic slowdown has reduced travel demand and supplier prices, which enabled us to purchase our travel components better than expected and increase our gross margins. In addition, including a full quarter of BookRags’ results plus its year-over-year growth, increased second quarter gross receipts and gross margin in 2009 to $0.8 million and $0.7 million, respectively. In 2008, these same numbers in the second quarter were $0.3 million in gross receipts and $0.3 million in gross margin. Operating expenses were $12.6 million in the second quarter of 2009 compared to $12.0 million in the second quarter of 2008, an increase of 4 percent. Selling and marketing expenses increased $0.4 million primarily due to the earlier start-up of marketing activities for future year travel programs offset by the continued decline in personnel costs from the reduction of employees in January of 2009. General and administrative expenses increased $0.1 million primarily due to increased legal and professional costs, offset by the continued savings in personnel costs. Operating income was $27.7 million for the second quarter of 2009, compared to $24.7 million for the second quarter of 2008, a 12 percent improvement. Other income for the second quarter of 2009 was $0.6 million in comparison to $0.9 million in the second quarter of 2008. The $0.3 million decrease is due to lower interest rates. Six months ended June 30, 2009 During the six months ended June 30, 2009, we traveled 19,487 delegates, an 8 percent decrease from 21,250 delegates traveled during the same period one year ago. Comparing the six months ended June 30, 2009 and 2008, gross receipts decreased 3 percent to $109.7 million from $112.9 million, and gross margin increased 13 percent to $45.6 million from $40.2 million, respectively. Gross margin as a percent of gross receipts was 42 percent and 36 percent for the six months ended June 30, 2009 and 2008, respectively.The decrease in gross receipts and increase in gross margin resulted primarily from traveling fewer delegates at lower costs during the first six months of 2009 compared to the same period in 2008.In addition, BookRags’ year-over-year growth as well as including their results for the full six months of 2009 led to gross receipts and gross margin of $1.7 million and $1.5 million, respectively.For the comparable period in 2008, BookRags reported $0.3 million in gross receipts and gross margin. Operating expenses for the six months ended June 30, 2009 and 2008 were $24.8 million and $24.4 million, respectively. The $0.4 million increase is primarily due to increased legal and professional costs, offset by reductions in personnel costs. Operating income was $20.8 million and $15.8 million for the six months ended June 30, 2009 and 2008, respectively. Other income was $0.1 million for the six months ended June 30, 2009, compared to $1.8 million for the six months ended June 30, 2008. The decrease in other income is due to $1.0 million foreign currency loss recorded on closing out our over-hedged foreign currency contracts for 2009 coupled with $0.7 million less in interest and dividend income that was caused by lower interest rates. Cash Flow and Balance Sheet Total assets at June 30, 2009 were $191.7 million, of which 57 percent, or $109.5 million, were cash and short-term investments. Our deployable cash increased $11.5 million or 36 percent to $43.4 million at the end of the second quarter of 2009. Participant deposits were $83.5 million at the end of the second quarter of 2009, a 17 percent decrease from one year ago. Our free cash flow for the first six months of 2009 increased 12% to $1.91 per share from $1.71 per share in the six months ended June 30, 2008, primarily due to increased earnings year over year. See definition of deployable cash and free cash flow following the cash flow statement. Cash provided by operations was $39.8 million and $38.6 million during the six months ended June 30, 2009 and 2008, respectively. The increase in 2009 resulted from a decline in prepaid program expenses offset by a decrease in cash provided by participant deposits, both of which are driven by lower enrolled participants for our 2009 programs while prepaid program expenses also reflect decreased travel costs. Cash used in investing activities was $22.2 million and $26.6 million during the six months ended June 30, 2009 and 2008, respectively. The fluctuation is due to a decline in cash paid for BookRags from 2008 offset by an increase in cash used to purchase available-for-sale securities. Cash used in financing activities was $2.4 million and $10.8 million during the six months ended June 30, 2009 and 2008, respectively. Financing activities during the first six months of 2009 consisted of $0.4 million of common stock repurchases and $2.3 million of cash dividends distributed to our shareholders, compared to $6.5 million and $4.4 million, respectively, during the first six months of 2008. Outlook As of July 20, 2009, the Company’s enrolled revenue for 2009 travel programs in comparison to the same date one year ago had decreased 15 percent. Enrolled revenue is $195.7 million, driven by our 34,657 net enrolled participants, including those that have already traveled, for 2009 travel programs compared to $230.8 million in enrolled revenue due to our 42,667 net enrolled participants, including those that already traveled, for 2008 on this same day one year ago. The decrease in enrolled revenue year over year is primarily due to the 19 percent decrease of net enrolled participants. Enrolled revenue consists of estimated gross receipts to be recognized, in the future, upon travel of an enrolled participant. Net enrollments consist of all participants who have enrolled in the Company’s programs less those that have already withdrawn.
